DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Feb 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 Feb 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening” and “mounting plate” from Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a valve body having a single inlet, a single outlet fluidly connected to the sprinklers and a fluid flow channel therebetween” and “a drainage pipe”.  Therefore, the claimed invention defines at least two outlets (the single outlet and the drainage outlet) within the claimed “fluid flow channel” and is therefore unclear what the applicant is referring to.
Additionally, Claim 1 recites the limitations “an opening” and “a mounting plate”.  These features are unclear because they are not defined the in the specification nor the drawings.
	Claims not specifically referenced are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (US 4,971,109; hereinafter “McHugh ‘109”) in view of Roche (US 4,729,403) in further view of Gibb (US 6,491,056).
Regarding Claim 1, McHugh ‘109 discloses a wet piping system modular valve assembly (Figures 38-43 and 60a-62b) configured to branch off a wet standpipe extending generally vertically through floors of a multi-floor property, at a respective floor of the multi-floor property, to control water flow from the wet standpipe to sprinklers on the respective floor (from 30 in Figure 1 in the embodiment of Figure 34), the assembly comprising 
a valve body (Figure 34; 36, 38, 40 and 42) having a single inlet (from 32), a single outlet fluidly connected to the sprinklers (to the right of 40; Col 6, lines 52-54) and a fluid flow channel therebetween (within the piping; Figure 1),
a test, drain and adjustable pressure relief module comprising (Figures 38-43 and 60a-62b):
a single body (Figures 38-43 and 60a-62b) having three independent and fluidly connectable flow ports (264, 266 and 268); 
a first port (266) of the three flow ports mounted at an inlet side thereof to the inlet side thereof to the valve body and fluidly connected with the fluid flow channel thereof (Col 17, lines 25-28), the inlet side of the first port being an inlet of the module (Col 17, lines 25-28);
a second port (264) of the three flow ports having a user adjustable pressure relief valve mounted to an outlet of the second port (seen in Figures 60a-62b where 502 is the pressure relief valve attached at 504 to 264; Col 20, lines 58-68 disclose where the valve is adjustable; Col 21, lines 5-6), the adjustable pressure relief valve being biased into a closed position (Col 20, lines 61-63) and having a threshold pressure required to open the adjustable pressure relief valve and discharge fluid 
a third port (268) of the three flow ports having an open outlet end configured to removably connect with a drainage pipe (54), the discharge channel being fluidly connected with the third port for discharging fluid exiting the adjustable pressure relief valve via the third port (via 512), the outlet end of the third fluid port being an exit port of the module (Figures 60a-62b),
and the first, second and third ports being selectively fluidly communicated via an internal flow valve therebetween (284), wherein:
the internal flow valve is oriented to be fully open between the first (266) and third ports (268) and fully closed to the second port in a drain position (Figures 40 and 43), to direct flow from an outlet of the first port (at 326 generally), through the internal flow valve (Figure 43), and to an inlet of the third port (generally at 328), and 
the internal flow valve is oriented to be open between the first (266; Figures 38 and 41) and second ports (264), and fully closed to the third port (268) in an off position (Figures 38 and 41 and 60a and 60b), to direct flow from the outlet of the first port (generally at 326 in Figure 41), through the internal flow valve (Figure 41), and to an inlet of the second port (generally at 328 in Figure 41), and
a flow detection switch (38) mounted to the valve body and fluidly connected with the fluid flow channel of the valve body upstream of the test, drain and adjustable pressure relief module (Figures 1 and 34), the flow detection switch being configured to detect water flow within the fluid flow channel and output a notification (Col 6, lines 42-52),
an opening in a sidewall of the fluid flow channel (closed by 272 in Figure 36 as seen in the embodiment of Figures 36-43; see Annotated Figure A) for accessing the fluid flow channel (Col 8, lines 9-11), the opening being located downstream of the flow detection switch (of 38 as seen in Figure 34); and

but fails to expressly disclose a check valve positioned within the fluid flow channel of the valve body, the check valve being movable between a closed position and an open position according to a pressure differential across the check valve, and where the first port of the three flow ports is downstream of the check valve and where the threshold pressure being selectively adjustable while the adjustable pressure relief valve remains attached to the outlet of the second port.

    PNG
    media_image1.png
    598
    834
    media_image1.png
    Greyscale

Annotated Figure A
Roche teaches a wet piping system (Figure 1) comprising a valve body (generally at 16), a test and drain system (generally at 12) with a check valve positioned within the fluid flow channel of the valve body (14; Figure 1), the check valve being movable between a closed position and an open 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHugh ‘109 to incorporate the teachings of Roche and provide for a check valve positioned within the fluid flow channel of the valve body, the check valve being movable between a closed position and an open position according to a pressure differential across the check valve, and where the first port of the three flow ports is downstream of the check valve.  Doing so would prevent the backflow of fluid to the main line, as taught by Roche (Col 1, lines 56-61).
Gibb teaches a fire protection sprinkler system (Figures 2a – 2c) with an adjustable pressure relief valve (generally at 13) comprising a valve member (ball member seen in Figure 2c), and a loading member (spring seen in Figure 2c), and a pressure adjusting screw (13a) selectively movable to adjust the loading force of the loading member (Col 4, lines 47-58) and adjusting the pressure required to disengage the valve member from the valve seat and open the adjustable pressure relief valve (Col 4, lines 47-58) and the threshold pressure being selectively adjustable while the adjustable pressure relief valve remains attached to the outlet of the second port (Col 4, lines 47-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHugh ‘109, as modified by Roche to incorporate the teachings of Gibb to provide for a pressure adjusting screw selectively movable to adjust the loading force of the loading member.  Doing so would be combining prior art elements according to known methods (the pressure relief valve of McHugh ‘109 with the adjustment structure of Gibb) to yield predictable results (to adjust the pressure of the pressure relief valve); Use of known technique to improve similar devices (a pressure adjustment screw in a pressure adjustment valve) in the same way; and applying a known 
Regarding Claim 2, McHugh ‘109, as modified by Roche teach all essential elements of the current invention as discussed above, including where the adjustable pressure relief valve comprises: a valve inlet (504) defining an annular valve seat (Col 20, lines 63-69);
a valve member biased against the valve seat (Col 20, lines 58-69) by a loading force of a loading member (Col 20, lines 58-69)  to maintain the adjustable pressure relief valve in the closed position (Col 20, lines 58-69); and
adjusting the pressure required to disengage the valve member from the valve seat and open the adjustable pressure relief valve (Col 20, lines 58-69), but fails to expressly disclose a pressure adjusting screw selectively movable to adjust the loading force of the loading member.
Gibb teaches a fire protection sprinkler system (Figures 2a – 2c) with an adjustable pressure relief valve (generally at 13) comprising a valve member (ball member seen in Figure 2c), and a loading member (spring seen in Figure 2c), and a pressure adjusting screw (13a) selectively movable to adjust the loading force of the loading member (Col 4, lines 47-58) and adjusting the pressure required to disengage the valve member from the valve seat and open the adjustable pressure relief valve (Col 4, lines 47-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHugh ‘109, as modified by Roche to incorporate the teachings of Gibb to provide for a pressure adjusting screw selectively movable to adjust the loading force of the loading member.  Doing so would be combining prior art elements according to known methods (the pressure relief valve of McHugh ‘109 with the adjustment structure of Gibb) to yield predictable results (to adjust the pressure of the pressure relief valve); Use of known technique to improve similar devices (a pressure adjustment screw in a pressure adjustment valve) in the same way; and applying a known 
Regarding Claim 3, McHugh ‘109 discloses piping external to the single body (generally at 508-516 in Figure 60a), fluidly connecting the discharge channel of the adjustable pressure relieve valve (506) with the third port (268 in Figures 60a and 60b).
Regarding Claim 5, McHugh ‘109, as modified by Roche teach where the check valve, the flow detection switch and the test, drain and adjustable pressure relief module comprise a check valve assembly (Figure 34 of McHugh ‘109 and Figure 1 of Roche), and wherein the modular valve assembly further comprises a control assembly (36 in Figure 34 of McHugh ‘109) connected to the check valve assembly and positioned upstream thereof (Figure 34), the control assembly including a valve body having a control valve therein (Col 7, lines 1-6), and a selectively rotatable control arm operatively coupled with the control valve to move the control valve between an open position, permitting fluid flow through the control valve, and a closed position, substantially preventing fluid flow through the control valve irrespective of a pressure differential across the control valve (Figures 1 and 34; Col 7, lines 1-6).  
Regarding Claim 6, McHugh ‘109 teaches where the first, second and third ports form a Tee connection (Figures 38-43).
Regarding Claim 7, McHugh ‘109 discloses where the opening is angularly spaced from the first port of the test, drain and adjustable pressure relief module about the fluid flow channel (Figures 38-43 shows the opening spaced angularly 180 degrees from the first port 266).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McHugh (US 4,971,109; hereinafter “McHugh ‘109”) in view of Roche (US 4,729,403) in further view of Gibb (US 6,491,056) in further view of McHugh (US 4,991,655; hereinafter “McHugh ‘655”).
Regarding Claim 4, Roche teaches the check valve (14 in Figure 1) but is moot to the check valve being a clapper valve.  
McHugh ‘655 teaches a wet piping system modular valve assembly (Figure 15), a check valve (70’) positioned within the fluid flow channel of the valve body (Figure 15), the check valve being movable between a closed position and an open position according to a pressure differential across the check valve (Figure 6; Col 7, lines 42-51); a test, drain and adjustable pressure relief module (21; which at Col 6, lines 53-59 is described as US 4,741,361 to McHugh of which US 4,971,109 is a continuation in part of) comprising: a single body (Figure 16); and where the check valve is a clapper valve (Figure 6 at 110; Col 7, lines 42-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McHugh ‘109, as modified by Roche to incorporate the teachings of McHugh ‘655 to provide for the check valve being a clapper valve.  Doing so would be simple substitution of one known element for another (the check valve of Roche for a clapper valve of McHugh ‘655) to obtain predictable results (to prevent backflow in the piping system).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the drawing objection and 112(a) and 112(2) rejections above.  However, in an effort to examine the claims as best understood, a new ground of rejection based on an alternate interpretation of the previously provided McHugh’109 is applied to the amended claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753